Kupferman, J. P.,
concurs in a memorandum as follows: I concur in the result. Inasmuch as counsel for the defendant-respondent indicated to the court that the withheld interest on the notes will be paid in about one month by reason of the consideration of Judge Winter’s rulings in the Second Circuit (Sharon Steel Corp. v Chase Manhattan Bank, N.A., 691 F2d 1039), and the denial of certiorari on February 28, 1983 (_US_, 51 USLW 3633), the matter as to the major portion thereof having to do with wrongful withholding of interest, is virtually moot.